DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11 July 2022 is acknowledged.
Applicant’s election of spacing of acoustic sensors at different distances (of Species II); travel distance of at least half a diameter of the container (of Species III); movable mounting (of Species IV) in the reply filed on 11 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1, 2, 4-6 and 8-12 are pending and under examination.  Claims 3, 7 and 13-20 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-6 and 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Instant independent claim 1 recites in lines 7-12 that: “the at least one additional acoustic sensor receives at least a portion of the acoustic signals from the plurality of acoustic sensors; and a reflected acoustic pulse generated from an impedance barrier between the fluid container and a fluid therein, and wherein a characteristic of a material of the fluid container and/or the fluid therein are determined.”  However, the instant disclosure fails to enable one of ordinary skill in the art to make and/or use the invention, since the instant disclosure fails to disclose any actual processing (i.e. mathematical relationships/equations/models) of the signals and pulse recited (at least a portion of acoustic signals received by the at least one additional acoustic sensor and the reflected acoustic pulse due to the impedance barrier between the fluid container and the fluid therein) to determine/calculate/evaluate a characteristic of material of the fluid container and/or fluid therein. The instant specification only broadly states that “characteristic information” of the transmitted signals and received are used to generate “communicated data” and that this data is analyzed to determine a composition and other material characteristics of the material within the container, and not the material making up the actual container.   It appears the characteristics of the fluid/material within the container does not require any data regarding the reflected signal, however, due to the lack of clear and adequate disclosure regarding the processing of any/all recited signals, one of ordinary skill cannot make and/or use the instant claimed invention. All other claims are similarly rejected due to their dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “acoustic sensor” (in regards to the plurality of transmitting and receiving elements) in claim 1 is used by the claim to mean “an element capable of transmitting and receiving acoustic signals,” while the accepted meaning is “acoustic transceiver,” that is, an element that can both transmit acoustic signals and receive acoustic signals (i.e. reflections).  The term is indefinite because the specification does not clearly redefine the term.  The Examiner suggests the Applicant employ the term “transceiver” for the plurality of transmitting elements.  All other claims are rejected due to their dependency.



Conclusion
Due to the presence of rejections under 35 U.S.C. 112(a), a complete search and consideration could not be performed by the Examiner in regards to the instant claimed invention.  Once the Applicant overcomes the outstanding rejections, another search and consideration will be performed by the Examiner, possibly resulting in a Final Rejection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. As best understood, the closest prior art reference relevant to claimed invention is U.S. 4,934,191 to Kroening et al., which discloses acoustic signals propagating into a container, through a material forming the container, as well as receiving reflected signals due to an acoustic impedance mismatch/barrier of the fluid and container boundary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861